
	
		II
		110th CONGRESS
		2d Session
		S. 2547
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2008
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce
		  taxes by providing an alternative determination of income tax liability for
		  individuals, repealing the estate and gift taxes, reducing corporate income tax
		  rates, reducing the maximum tax for individuals on capital gains and dividends
		  to 10 percent, indexing the basis of assets for purposes of determining capital
		  gain or loss, creating tax-free accounts for retirement savings, lifetime
		  savings, and life skills, repealing the adjusted gross income threshold in the
		  medical care deduction for individuals under age 65 who have no employer health
		  coverage, and for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Fair and Simple Tax Act of
			 2008.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contents
				
					Sec. 1. Short title, etc.
					Sec. 2. Simplified alternative determination of income tax
				liability for individuals.
					Sec. 3. Repeal of estate and gift taxes.
					Sec. 4. Alternative minimum tax exemption amounts indexed for
				inflation.
					Sec. 5. Maximum corporate income tax rate reduced to 25
				percent.
					Sec. 6. 15 percent rate on dividends and capital gains of
				individuals reduced to 10 percent.
					Sec. 7. Indexing of certain assets for purposes of determining
				gain or loss.
					Sec. 8. Retirement savings accounts.
					Sec. 9. Lifetime savings accounts.
					Sec. 10. Lifetime skills accounts.
					Sec. 11. Expanded deduction for medical care expenses;
				expansion of individuals to whom health savings accounts may be passed on
				death.
					Sec. 12. Research credit made permanent.
					Sec. 13. Tax provisions of prior laws made
				permanent.
				
			2.Simplified
			 alternative determination of income tax liability for individuals
			(a)In
			 generalSubchapter A of
			 chapter 1 (relating to determination of tax liability) is amended by adding at
			 the end the following new part:
				
					VIIIAlternative
				determination of tax liability for individuals
						
							Sec. 59B. Alternative determination of
				  tax liability for individuals.
						
						59B.Alternative
				determination of tax liability for individuals
							(a)In
				generalIn the case of an
				individual, the net income tax of the taxpayer shall be the tax determined
				under this section.
							(b)Determination of
				taxThe tax determined under this section is the amount equal
				to—
								(1)the sum of—
									(A)10 percent of so
				much of simplified taxable income as does not exceed $40,000,
									(B)15 percent of so
				much of simplified taxable income as exceeds $40,000 but does not exceed
				$150,000, and
									(C)30 percent of so much of simplified taxable
				income as exceeds $150,000, reduced by
									(2)the sum of the
				credits allowed by—
									(A)section 31
				(relating to tax withheld on wages), and
									(B)section 24
				(relating to child tax credit).
									(c)Simplified
				taxable incomeFor purposes of this section, the term
				simplified taxable income means the amount equal to—
								(1)gross income,
				minus
								(2)the sum of—
									(A)the deduction for
				personal exemptions allowed by section 151,
									(B)the deduction
				allowed by section 163 for acquisition indebtedness (as defined in section
				163(h)(2)(B)) with respect to the principal residence (within the meaning of
				section 121) of the taxpayer,
									(C)the deduction
				allowed by section 164 for State and local income taxes,
									(D)the deduction
				allowed by section 170 (relating to charitable, etc., contributions and gifts,
				and
									(E)the deduction allowed by section 213
				(relating to medical, dental, etc., expenses) to the extent such deduction is
				determined under section 213(a)(2) (relating to individuals who have not
				attained age 65 and are not covered under an employer health plan).
									(d)Net income
				taxFor purposes of this
				section, the term net income tax means the sum of the regular tax
				liability and the tax imposed by section 55, reduced by the credits allowable
				under this part.
							(e)Estate and
				trustsThis section shall not apply to an estate or trust.
							(f)Section To be
				electiveThis section shall apply to a taxpayer for a taxable
				year only if elected by the taxpayer for such year. Such election, once made
				for a taxable year, shall be irrevocable without the consent of the
				Secretary.
							.
			(b)Clerical
			 amendmentThe table of parts for such subchapter is amended by
			 adding at the end the following new item:
				
					Part VIII—Alternative determination of
				tax liability for individuals.
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B is hereby
			 repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to the estates
			 of decedents dying, and gifts and generation-skipping transfers made, after
			 December 31, 2008.
			4.Alternative
			 minimum tax exemption amounts indexed for inflation
			(a)In
			 generalSubsection (d) of
			 section 55 (relating to exemption amount) is amended by adding at the end the
			 following new paragraph:
				
					(4)Inflation
				adjustment
						(A)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2007, the dollar amounts
				contained in paragraphs (1), (2), and (3) shall be increased by an amount equal
				to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
							(B)RoundingAny
				increase determined under subparagraph (A) shall be rounded to the nearest
				multiple of
				$100.
						.
			(b)Prior increase
			 made permanentParagraph (1)
			 of section 55(d) is amended—
				(1)by striking
			 $45,000 ($66,250 in the case of taxable years beginning in 2007)
			 and inserting $66,250,
				(2)by striking
			 $33,750 ($44,350 in the case of taxable years beginning in 2007)
			 and inserting $44,350, and
				(3)by striking
			 paragraph (1)(A) and inserting subparagraph
			 (A).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Maximum corporate
			 income tax rate reduced to 25 percent
			(a)In
			 generalParagraph (1) of
			 section 11(b) (relating to amount of tax on corporations) is amended to read as
			 follows:
				
					(1)In
				generalThe amount of the tax
				imposed by subsection (a) shall be the sum of—
						(A)15 percent of so
				much of the taxable income as does not exceed $50,000, and
						(B)25 percent of so
				much of the taxable income as exceeds
				$50,000.
						.
			(b)Personal service
			 corporationsParagraph (2) of section 11(b) is amended by
			 striking 35 percent and inserting 25
			 percent.
			(c)Conforming
			 amendmentsParagraphs (1) and
			 (2) of section 1445(e) are each amended by striking 35 percent
			 and inserting 25 percent.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008; except that the amendments made by
			 subsection (c) shall take effect on January 1, 2009.
			6.15
			 percent rate on dividends and capital gains of individuals reduced to 10
			 percent
			(a)In
			 generalSubparagraph (C) of
			 section 1(h)(1) (relating to maximum capital gains rate) is amended by striking
			 15 percent and inserting 10 percent.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			7.Indexing of
			 certain assets for purposes of determining gain or loss
			(a)In
			 generalPart II of subchapter
			 O of chapter 1 (relating to basis rules of general application) is amended by
			 redesignating section 1023 as section 1024 and by inserting after section 1022
			 the following new section:
				
					1023.Indexing of
				certain assets for purposes of determining gain or loss
						(a)General
				rule
							(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining gain or
				loss on the sale or other disposition by a taxpayer (other than a corporation)
				of an indexed asset which has been held for more than 3 years, the indexed
				basis of the asset shall be substituted for its adjusted basis.
							(2)Exception for
				depreciation, etcThe
				deductions for depreciation, depletion, and amortization shall be determined
				without regard to the application of paragraph (1) to the taxpayer or any other
				person.
							(b)Indexed
				asset
							(1)In
				generalFor purposes of this
				section, the term indexed asset means—
								(A)common stock in a
				C corporation (other than a foreign corporation), and
								(B)tangible
				property,
								which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
								(A)In
				generalThe term
				indexed asset includes common stock in a foreign corporation which
				is regularly traded on an established securities market.
								(B)ExceptionSubparagraph (A) shall not apply to—
									(i)stock in a passive
				foreign investment company (as defined in section 1296), and
									(ii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2).
									(C)Treatment of
				american depository receiptsAn American depository receipt for common
				stock in a foreign corporation shall be treated as common stock in such
				corporation.
								(c)Indexed
				basisFor purposes of this
				section—
							(1)In
				generalThe indexed basis for any asset is—
								(A)the adjusted basis
				of the asset, increased by
								(B)the applicable
				inflation adjustment.
								(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
								(A)the adjusted basis
				of the asset, multiplied by
								(B)the percentage (if
				any) by which—
									(i)the
				gross domestic product deflator for the last calendar quarter ending before the
				asset is disposed of, exceeds
									(ii)the gross
				domestic product deflator for the last calendar quarter ending before the asset
				was acquired by the taxpayer (or, if later, the calendar quarter ending on
				December 31, 2007).
									The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
							(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
							(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
							(2)Short
				sales
								(A)In
				generalIn the case of a
				short sale of an indexed asset with a short sale period in excess of 3 years,
				for purposes of this title, the amount realized shall be an amount equal to the
				amount realized (determined without regard to this paragraph) increased by the
				applicable inflation adjustment. In applying subsection (c)(2) for purposes of
				the preceding sentence, the date on which the property is sold short shall be
				treated as the date of acquisition and the closing date for the sale shall be
				treated as the date of disposition.
								(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
								(e)Treatment of
				regulated investment companies and real estate investment trusts
							(1)Adjustments at
				entity level
								(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
								(B)Exception for
				corporate shareholdersUnder regulations—
									(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
										(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
										(II)the amount treated
				as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity's net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity's
				net capital gain for such year determined with regard to this section,
				and
										(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
									For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
								(D)Exception for
				certain taxes imposed at entity level
									(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
									(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
									(2)Adjustments to
				interests held in entity
								(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
									(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
									(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
									(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
									(i)the fair market
				value of the indexed assets held by such trust at the close of such quarter,
				bears to
									(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
									(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
								(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
								(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
								(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
							(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
								(A)a regulated
				investment company (within the meaning of section 851), and
								(B)a real estate
				investment trust (within the meaning of section 856).
								(f)Other pass-thru
				entities
							(1)Partnerships
								(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
								(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
									(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
									(ii)with respect to
				the transferee partner, the partnership's holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
									(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
							(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
							(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
							(g)Dispositions
				between related persons
							(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
							(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
								(A)persons bearing a
				relationship set forth in section 267(b), and
								(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
								(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
						(i)Special
				rulesFor purposes of this section—
							(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
								(A)such addition shall
				never be taken into account under subsection (c)(1)(A) if the aggregate amount
				thereof during the taxable year with respect to such property or stock is less
				than $1,000, and
								(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
								A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
							(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
							(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
							(5)Acquisition date
				where there has been prior application of subsection (a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
							(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for part II of subchapter O of chapter 1 is amended by striking the
			 item relating to section 1023 and inserting after the item relating to section
			 1022 the following new items:
				
					
						Sec. 1023. Indexing of certain assets for
				purposes of determining gain or loss.
						Sec. 1024. Cross
				references.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions after December 31, 2008, in taxable years ending after such
			 date.
			8.Retirement
			 savings accounts
			(a)In
			 generalSubpart A of part I
			 of subchapter D of chapter 1 (relating to pension, profit-sharing, stock bonus
			 plans, etc.) is amended by inserting after section 408A the following new
			 section:
				
					408B.Retirement
				savings accounts
						(a)General
				ruleExcept as provided in
				this section, a Retirement Savings Account shall be treated for purposes of
				this title in the same manner as an individual retirement plan.
						(b)Retirement
				savings accountFor purposes of this title, the term
				Retirement Savings Account means an individual retirement plan (as
				defined in section 7701(a)(37) which is designated at the time of establishment
				of the plan as a Retirement Savings Account. Such designation shall be made in
				such manner as the Secretary may prescribe.
						(c)Treatment of
				contributions
							(1)No deduction
				allowedNo deduction shall be
				allowed under section 219 for a contribution to a Retirement Savings
				Account.
							(2)Contribution
				limitThe aggregate amount of contributions for any taxable year
				to all Retirement Savings Accounts maintained for the benefit of an individual
				shall not exceed $5,000.
							(3)Contributions
				permitted after age 70½Contributions to a Retirement Savings
				Account may be made even after the individual for whom the account is
				maintained has attained age 70½.
							(4)Mandatory
				distribution rules not to apply before deathNotwithstanding
				subsections (a)(6) and (b)(3) of section 408 (relating to required
				distributions), the following provisions shall not apply to any Retirement
				Savings Account:
								(A)Section
				401(a)(9)(A).
								(B)The incidental
				death benefit requirements of section 401(a).
								(5)Rollover
				contributions
								(A)In
				generalNo rollover contribution may be made to or from a
				Retirement Savings Account except from or to another such Account, as the case
				may be.
								(B)Coordination
				with limitAny rollover permitted under subparagraph (A) shall
				not be taken into account for purposes of paragraph (2).
								(6)Time when
				contributions madeFor purposes of this section, the rule of
				section 219(f)(3) shall apply.
							(d)Distribution
				rulesAny qualified distribution (as defined in section
				408B(d)((2)) from a Retirement Savings Account shall not be includible in gross
				income.
						.
			(b)Conforming
			 amendments
				(1)Clause (vi) of section 1361(c)(2)(A) is
			 amended by inserting or a Retirement Savings Account under section
			 408B after Roth IRA under section 408A.
				(2)Section 4973 (relating to tax on excess
			 contributions to certain tax-favored accounts and annuities) is amended by
			 inserting after subsection (g) the following new subsection:
					
						(h)Excess
				contributions to retirement savings accountsFor purposes of this section, in the case
				of contributions to a Retirement Savings Account (within the meaning of section
				408B(b)), the term excess contributions means the sum of—
							(1)the excess (if
				any) of—
								(A)the amount
				contributed for the taxable year to Retirement Savings Accounts (other than a
				rollover contribution from another such Account), over
								(B)$5,000, and
								(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the Accounts for the taxable year, and
								(B)the excess (if
				any) of $5,000 over the amount contributed by the individual to all Retirement
				Savings Accounts for the taxable year.
								For
				purposes of this subsection, any contribution which is distributed from a
				Retirement Savings Account in a distribution described in section 408(d)(4)
				shall be treated as an amount not
				contributed..
				(3)The table of sections for subpart A of part
			 I of subchapter D of chapter 1 is amended by inserting after the item relating
			 to section 408A the following new item:
					
						Sec. 408B. Retirement Savings
				Accounts..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 contributed for taxable years beginning after December 31, 2008.
			9.Lifetime savings
			 accounts
			(a)In
			 generalSubchapter F of
			 chapter 1 (relating to exempt organizations) is amended by adding at the end
			 the following new part:
				
					IXLifetime savings
				accounts.
						
							Sec. 530C. Lifetime Savings
				  Accounts.
						
						530C.Lifetime
				Savings Accounts
							(a)In
				generalA Lifetime Savings
				Account shall be exempt from taxation under this subtitle. Notwithstanding the
				preceding sentence, the Lifetime Savings Account shall be subject to the taxes
				imposed by section 511 (relating to imposition of tax on unrelated business
				income of charitable organizations).
							(b)Definitions and
				special rulesFor purposes of
				this section—
								(1)Lifetime savings
				accountThe term Lifetime Savings Account means a
				trust created or organized in the United States exclusively for the benefit of
				an individual who is the designated beneficiary of the trust (and designated as
				a Lifetime Savings Account at the time created or organized), but only if the
				written governing instrument creating the trust meets the following
				requirements:
									(A)No contribution
				will be accepted—
										(i)unless it is in
				cash, and
										(ii)except in the
				case of rollover contributions from another Lifetime Savings Account, if such
				contribution would result in aggregate contributions for the taxable year
				exceeding $5,000.
										(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement
				plan.
									(C)No part of the
				trust assets will be invested in life insurance contracts.
									(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(2)Time when
				contributions deemed madeAn individual shall be deemed to have
				made a contribution to a Lifetime Savings Account on the last day of the
				preceding taxable year if the contribution is made on account of such taxable
				year and is made not later than the time prescribed by law for filing the
				return for such taxable year (not including extensions thereof).
								(3)Contributions
				returned before due date of returnA rule similar to the rule of
				section 408(d)(4) shall apply for purposes of this section.
								(c)Distribution not
				includibleDistributions from a Lifetime Savings Account shall
				not be includible in gross income.
							(d)Tax treatment of
				accountsRules similar to the rules of paragraphs (2) and (4) of
				section 408(e) shall apply to any Lifetime Savings Account.
							(e)Community
				property lawsThis section shall be applied without regard to any
				community property laws.
							(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if the assets of such account are held by a bank (as
				defined in section 408(n) or another person who demonstrates, to the
				satisfaction of the Secretary, that the manner in which he will administer the
				account will be consistent with the requirements of this section, and if the
				custodial account would, except for the fact that it is not a trust, constitute
				an account described in subsection (b)(1). For purposes of this title, in the
				case of a custodial account treated as a trust by reason of the preceding
				sentence, the custodian of such account shall be treated as the trustee
				thereof.
							(g)ReportsThe
				trustee of a Lifetime Savings Account shall make such reports regarding such
				Account to the Secretary and to the beneficiary of the Account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be
				required.
							.
			(b)Tax of excess
			 contributions
				(1)Subsection (a) of section 4973 (relating to
			 tax on excess contributions to certain tax-favored accounts and annuities) is
			 amended by striking or at the end of paragraph (4), by adding
			 or at the end of paragraph (5), and by inserting after paragraph
			 (5) the following new paragraph:
					
						(6)a Lifetime Savings Account (as defined by
				section
				530C(b)),
						.
				(2)Section 4973 is amended by inserting after
			 subsection (h) the following new subsection:
					
						(i)Excess
				contributions to lifetime savings accountsFor purposes of this section, in the case
				of contributions to a Lifetime Savings Account (within the meaning of section
				530C(b)), the term excess contributions means the sum of—
							(1)the excess (if
				any) of—
								(A)the amount
				contributed for the taxable year to Lifetime Savings Accounts (other than a
				rollover contribution from another such Account), over
								(B)$5,000, and
								(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of such Accounts for the taxable year, and
								(B)the excess (if any)
				of $5,000 over the amount contributed by the individual to all such Accounts
				for the taxable year.
								For
				purposes of this subsection, any contribution which is distributed from a
				Lifetime Savings Account in a distribution described in section 530C(b)(3)
				shall be treated as an amount not
				contributed..
				(c)Tax on
			 prohibited transactions
				(1)In
			 generalParagraph (1) of section 4975(e) (relating to prohibited
			 transactions) is amended by striking or at the end of
			 subparagraph (F), by redesignating subparagraph (G) as subparagraph (H), and by
			 inserting after subparagraph (F) the following new subparagraph:
					
						(G)a Lifetime Savings Account described in
				section 530C,
				or
						.
				(2)Special
			 ruleSubsection (c) of
			 section 4975 is amended by inserting after paragraph (6) the following new
			 paragraph:
					
						(7)Special rules
				for lifetime savings accountsAn individual for whose benefit a Lifetime
				Savings Account is established and any contributor to such account shall be
				exempt from the tax imposed by this section with respect to any transaction
				concerning such account (which would otherwise be taxable under this section)
				if section 530C(d) applies with respect to such
				transaction.
						.
				(d)Failure To
			 provide reportsParagraph (2)
			 of section 6693(a) (relating to failure to provide reports on certain
			 tax-favored accounts or annuities; penalties relating to designated
			 nondeductible contributions) is amended by striking and at the
			 end of subparagraph (D), by striking the period at the end of subparagraph (E)
			 and inserting , and, and by inserting after subparagraph (E) the
			 end the following new subparagraph:
				
					(F)section 530C(g) (relating to Lifetime
				Savings
				Accounts).
					.
			(e)Clerical
			 amendmentThe table of parts
			 for subchapter F of chapter 1 is amended by adding at the end the following new
			 item:
				
					Part IX—Lifetime Savings
				Accounts..
				
			10.Lifetime skills
			 accounts
			(a)In
			 generalPart VIII of
			 subchapter F of chapter 1 (relating to higher education savings entities) is
			 amended by adding at the end the following new section:
				
					530A.Lifetime skills
				accounts
						(a)In
				generalA Lifetime Skills
				Account shall be exempt from taxation under this subtitle. Notwithstanding the
				preceding sentence, the Lifetime Skills Account shall be subject to the taxes
				imposed by section 511 (relating to imposition of tax on unrelated business
				income of charitable organizations).
						(b)Definitions and
				special rulesFor purposes of this section—
							(1)Lifetime skills
				accountThe term Lifetime Skills Account means a
				trust created or organized in the United States exclusively for the purpose of
				paying the qualified life skills expenses of an individual who is the
				designated beneficiary of the trust (and designated as a Lifetime Skills
				Account at the time created or organized), but only if the written governing
				instrument creating the trust meets the following requirements:
								(A)No contribution
				will be accepted—
									(i)unless it is in
				cash, and
									(ii)except in the
				case of rollover contributions from another such Account, if such contribution
				would result in aggregate contributions for the taxable year exceeding
				$1,000.
									(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which that person will
				administer the trust will be consistent with the requirements of this section
				or who has so demonstrated with respect to any individual retirement
				plan.
								(C)No part of the
				trust assets will be invested in life insurance contracts.
								(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
								(2)Qualified life
				skills expensesThe term
				qualified life skills expenses means expenses for any of the
				following services:
								(A)Comprehensive and specialized assessments
				of the skill levels and service needs of adults and dislocated workers, which
				may include—
									(i)diagnostic testing
				and use of other assessment tools, and
									(ii)in-depth
				interviewing and evaluation to identify employment barriers and appropriate
				employment goals.
									(B)Development of an
				individual employment plan, to identify the employment goals, appropriate
				achievement objectives, and appropriate combination of services for the
				participant to achieve the employment goals.
								(C)Individual
				counseling and career planning.
								(D)Short-term
				prevocational services, including development of learning skills, communication
				skills, interviewing skills, punctuality, personal maintenance skills, and
				professional conduct, to prepare individuals for unsubsidized employment or
				training.
								(E)Occupational skills
				training, including training for nontraditional employment.
								(F)On-the-job
				training.
								(G)Programs that
				combine workplace training with related instruction, which may include
				cooperative education programs.
								(H)Training programs
				operated by the private sector.
								(I)Skill upgrading and
				retraining.
								(J)Entrepreneurial
				training.
								(K)Job readiness
				training.
								(L)Adult education
				and literacy activities provided in combination with services described in any
				of subparagraphs (E) through (K).
								(M)Customized
				training conducted with a commitment by an employer or group of employers to
				employ an individual upon successful completion of the training.
								(3)Time when
				contributions deemed madeAn individual shall be deemed to have
				made a contribution to a Lifetime Skills Account on the last day of the
				preceding taxable year if the contribution is made on account of such taxable
				year and is made not later than the time prescribed by law for filing the
				return for such taxable year (not including extensions thereof).
							(c)Tax treatment of
				distributions
							(1)In
				generalAny distribution from
				a Lifetime Skills Account shall be includible in the gross income of the
				distributee in the manner provided in section 72.
							(2)Distributions
				for qualified life skills expenses
								(A)In
				generalNo amount shall be
				includible in gross income under paragraph (1) if the qualified life skills
				expenses of the designated beneficiary during the taxable year are not less
				than the aggregate distributions during the taxable year.
								(B)Distributions in
				excess of expensesIf such aggregate distributions exceed such
				expenses during the taxable year, the amount otherwise includible in gross
				income under paragraph (1) shall be reduced by the amount which bears the same
				ratio to the amount which would be includible in gross income under paragraph
				(1) (without regard to this subparagraph) as the qualified life skills expenses
				bear to such aggregate distributions.
								(C)Coordination
				with other education savings incentivesFor purposes of
				subparagraph (A), rules similar to the rules of subparagraph (C) of section
				530(d)(2) shall apply.
								(D)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction, credit, or exclusion shall be
				allowed to the taxpayer under any other section of this chapter for any
				qualified life skills expenses to the extent taken into account in determining
				the amount of the exclusion under this paragraph.
								(3)Special rules
				for applying estate and gift taxes with respect to accountRules
				similar to the rules of paragraphs (2), (4), and (5) of section 529(c) shall
				apply for purposes of this section.
							(4)Additional tax
				for distributions not used for life skills expenses
								(A)In
				generalThe tax imposed by this chapter for any taxable year on
				any taxpayer who receives a payment or distribution from a Lifetime Skills
				Account which is includible in gross income shall be increased by 10 percent of
				the amount which is so includible.
								(B)ExceptionsRules
				similar to the following rules shall apply for purposes of this
				subsection:
									(i)Subparagraphs (B)
				and (C) of section 530(d)(4).
									(ii)Paragraphs (5),
				(6), (7), and (8) of section 530(d).
									(d)Tax treatment of
				accountsRules similar to the rules of paragraphs (2) and (4) of
				section 408(e) shall apply to any Lifetime Skills Account.
						(e)Community
				property lawsThis section shall be applied without regard to any
				community property laws.
						(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if the assets of such account are held by a bank (as
				defined in section 408(n) or another person who demonstrates, to the
				satisfaction of the Secretary, that the manner in which he will administer the
				account will be consistent with the requirements of this section, and if the
				custodial account would, except for the fact that it is not a trust, constitute
				an account described in subsection (b)(1). For purposes of this title, in the
				case of a custodial account treated as a trust by reason of the preceding
				sentence, the custodian of such account shall be treated as the trustee
				thereof.
						(g)ReportsThe
				trustee of a Lifetime Skills Account shall make such reports regarding such
				account to the Secretary and to the beneficiary of the Account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be
				required.
						.
			(b)Tax on excess
			 contributions
				(1)In
			 generalSubsection (a) of section 4973, as amended by section 9
			 of this Act, is amended by striking or at the end of paragraph
			 (5), by adding or at the end of paragraph (6), and by inserting
			 after paragraph (6) the following new paragraph:
					
						(7)a Lifetime Skills Account (as defined in
				section
				530A(b)),
						.
				(2)Excess
			 contribution definedSection 4973 is amended by inserting after
			 subsection (i) the following new subsection:
					
						(j)Excess
				contributions to lifetime skills accountsFor purposes of this section, in the case
				of contributions to a Lifetime Skills Account (within the meaning of section
				530B(b)), the term excess contributions means the sum of—
							(1)the excess (if any)
				of—
								(A)the amount
				contributed for the taxable year to Lifetime Skills Accounts (other than a
				rollover contribution from another such Account), over
								(B)$1,000, and
								(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of such Accounts for the taxable year, and
								(B)the excess (if
				any) of $1,000 over the amount contributed by the individual to all such
				Accounts for the taxable year.
								For
				purposes of this subsection, any contribution which is distributed from a
				Lifetime Skills Account in a distribution to which rules similar to the rules
				of section 530(d)(4)(C) apply under section 530B(c)(4)(B)(i) shall be treated
				as an amount not
				contributed..
				(c)Tax on
			 Prohibited Transactions
				(1)In
			 generalParagraph (1) of section 4975(e) (relating to prohibited
			 transactions), as amended by section 9 of this Act, is amended by striking
			 or at the end of subparagraph (G), by redesignating subparagraph
			 (H) as subparagraph (I), and by inserting after subparagraph (G) the following
			 new subparagraph:
					
						(H)a Lifetime Skills Account described in
				section 530A,
				or
						.
				(2)Special
			 ruleSubsection (c) of
			 section 4975, as amended by section 9 of this Act, is amended by adding at the
			 end the following new paragraph:
					
						(8)Special rules
				for lifetime skills accountsAn individual for whose benefit a Lifetime
				Skills Account is established and any contributor to such account shall be
				exempt from the tax imposed by this section with respect to any transaction
				concerning such account (which would otherwise be taxable under this section)
				if section 530A(d) applies with respect to such
				transaction.
						.
				(d)Failure To
			 provide reportsParagraph (2)
			 of section 6693(a) (relating to failure to provide reports on certain
			 tax-favored accounts or annuities; penalties relating to designated
			 nondeductible contributions), as amended by section 9 of this Act, is amended
			 by striking and at the end of subparagraph (E), by striking the
			 period at the end of subparagraph (F) and inserting , and, and
			 by adding at the end the following new subparagraph:
				
					(G)section 530A(g) (relating to Lifetime
				Skills
				Accounts).
					.
			(e)Technical
			 amendments
				(1)Section 26(b)(2)
			 is amended by striking and at the end of subparagraph (U), by
			 striking the period at the end of subparagraph (V) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(W)section 530A(c)(4) (relating to Lifetime
				Skills
				Accounts).
						.
				(2)Paragraph (9) of section 72(e) is
			 amended—
					(A)by striking
			 coverdell in the heading,
					(B)by striking or under a
			 Coverdell and inserting , under a Coverdell, and
					(C)by inserting
			 , or under a Lifetime Skills Account (as defined in section
			 530A(b)) after 530(b)).
					(3)Subparagraph (C) of
			 section 135(c)(2) is amended—
					(A)in the heading by
			 striking and and by adding at the end
			 , and lifetime skills
			 accounts,
					(B)by striking or to a
			 Coverdell and inserting to a Coverdell, and
					(C)by inserting
			 , or to a Lifetime Skills Account (as defined in section
			 530A(b)) after 530).
					(4)Subparagraph (A)
			 of section 221(d)(2) is amended by striking or 530 and inserting
			 530, or 530A.
				(5)Subparagraph (B)
			 of section 222(c)(2) is amended by striking or 530(d)(2) and
			 inserting 530(d)(2), or 530A(c)(2).
				(6)Clause (vi) of
			 section 529(c)(3)(B) is amended—
					(A)by adding at the
			 end of the heading and
			 lifetime skills accounts, and
					(B)by striking
			 and section 530(d)(2)(A) apply each place it appears and
			 inserting , section 530(d)(2)(A), and 530A(c)(2)(A)
			 apply.
					(7)The table of
			 sections for part VIII of subchapter F of chapter 1 is amended by adding at the
			 end the following new item:
					
						Sec. 530A. Lifetime Skills
				Accounts..
					
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			11.Expanded
			 deduction for medical care expenses; expansion of individuals to whom health
			 savings accounts may be passed on death
			(a)In
			 generalSubsection (a) of
			 section 213 (relating to medical, dental, etc., expenses) is amended to read as
			 follows:
				
					(a)Allowance of
				deduction
						(1)In
				generalThere shall be
				allowed as a deduction the expenses paid during the taxable year, not
				compensated for by insurance or otherwise, for medical care of the taxpayer,
				his spouse, or a dependent (as defined in section 152, determined without
				regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof), to the extent
				that such expenses exceed 7.5 percent of adjusted gross income.
						(2)Individuals who
				have not attained age 65 and are not covered under an employer plan
							(A)In
				generalThe expenses for medical care of an individual which are
				incurred while the individual is an eligible individual may be taken into
				account under paragraph (1) without regard to the adjusted gross income
				threshold.
							(B)Eligible
				individualFor purposes of
				this paragraph, the term eligible individual means any
				individual—
								(i)who has not attained age 65 as of the close
				of the taxable year, and
								(ii)who is not
				covered by any plan sponsored by an employer of such individual, such
				individual’s spouse, or of any other individual with respect to whom such
				individual is a dependent (within the meaning of paragraph (1)).
								(C)Limitations
								(i)Per
				individualThe amount of each
				individual’s expenses which may be taken into account by reason of subparagraph
				(A) for the taxable year shall not exceed $7,500.
								(ii)Per
				taxpayerIf expenses for the
				medical care of more than 1 eligible individual are paid by the taxpayer,
				clause (i) shall not apply and the aggregate expenses which may be taken into
				account by reason of subparagraph (A) for the taxable year shall not exceed
				$15,000.
								(D)Unused limitation
				may be deposited into health savings account
								(i)In
				generalExcept as otherwise provided in this subparagraph, if the
				limitation under subparagraph (C) applicable to an individual exceeds the
				expenses taken into account by reason of subparagraph (A), then, for purposes
				of section 223 (relating to health savings accounts)—
									(I)such individual shall be treated as an
				eligible individual for purposes of such section, and
									(II)the limitation
				otherwise applicable under section 223(b) shall be increased by an amount equal
				to such excess.
									(ii)Allocation of
				per taxpayer limitationFor
				purposes of clause (i), the limitation under subparagraph (C)(ii) shall be
				allocated among the individuals’s whose expenses are paid in proportion to
				their respective shares of such expenses.
								(iii)Treatment of
				dependentsClause (i) shall not apply to a dependent (within the
				meaning of paragraph (1)) of the taxpayer, and any excess determined under
				clause (i) for such dependent shall be allowed to the taxpayer. In the case of
				a joint return, any excess allowed to the taxpayer under the preceding sentence
				shall be divided equally between the husband and
				wife.
								.
			(b)Heath savings
			 accounts may be passed to other than spouseParagraph (8) of
			 section 223(f) (relating to treatment after death of account beneficiary) is
			 amended to read as follows:
				
					(8)Treatment after
				death of account beneficiaryIf an individual acquires the account
				beneficiary's interest in a health savings account by reason of being the
				designated beneficiary of such account at the death of the account beneficiary,
				such health savings account shall be treated as if the individual were the
				account
				beneficiary.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			12.Research credit
			 made permanent
			(a)In
			 generalSection 41 (relating
			 to credit for increasing research activities) is amended by striking subsection
			 (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) is amended by striking
			 subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
			13.Tax provisions
			 of prior laws made permanent
			(a)Economic Growth
			 and Tax Relief Reconciliation Act of 2001Title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 (relating to sunset of provisions of Act) is
			 hereby repealed.
			(b)Jobs and Growth
			 Tax Relief Reconciliation Act of 2003Section 107 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to application of EGTRRA sunset to
			 this title) is hereby repealed.
			
